Title: To George Washington from John Stark, 30 November 1780
From: Stark, John
To: Washington, George


                        
                            Dear Sir
                            Westpoint 30th Nov. 80
                        
                        The Impaired state of my health, and the situation of my family, togither with the unsetled state of my
                            accounts with New Hampshire, renders my presence there the ensuing winter very necessary. I have never as yet setled my
                            depreciation, nor received any Cash on that head from them, I should be very glad to do it this Winter: without which it
                            will be in a manner impossible, for me to subsist in the Army.
                        The Brigade that I have had the Honor to Command, is now ordered to join their respective States Troops;
                            therefore it is not probable, that it will be in my power to render my Country any essential Service, untill the opening
                            of another Campaign.
                        The many favours I have received, and the known Zeal you have shewn for your Officers; together with your
                            care of their Interest, strongly invites me to ask the favour of absence untill the Spring.
                        That the request may be granted, is the ardent desire of, Your Excellencys, most Obedient, most devoted,
                            & very Humble Servant
                        
                             John Stark
                        
                    